This is a conviction for driving an automobile while intoxicated; the punishment, a fine of $50.00.
The complaint upon which the information is predicated is fatally defective in that it charges only that the affiant has "reason to believe," without coupling therewith the further allegation "and does believe," that the accused has committed a violation of the law. *Page 564 
We have repeatedly held that such a complaint cannot be the basis upon which an information is presented. The latest expression from this court is that of Ex Parte Glass,  205 S.W.2d 46.
Because the complaint is fatally defective, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.
                    ON MOTION FOR REHEARING.